Title: To John Adams from Timothy Pickering, 12 May 1800
From: Pickering, Timothy
To: Adams, John




Sir,
Department of State Philadelphia, Monday morning May 12. 1800

I have to acknowledge the receipt of your letter dated last Saturday, stating that “as you perceive a necessity of introducing a change in the administration of the Office of State, you think it proper to make this communication of it to the present Secretary of State, that he may have an opportunity of resigning, if he chooses:” and that “you would wish the day on which his resignation is to take place to be named by himself.”
Several matters of importance in the office, in which my agency will be useful, will require my diligent attention until about the close of the present quarter. I had, indeed, contemplated a continuance in office until the fourth of March next; when, if Mr. Jefferson were elected President (an event which in your conversation with me last week you considered as certain) I expected to go out of course. An apprehension of that event first led me to determine not to remove my family this year to the city of Washington: because to establish them there would oblige me to incur an extraordinary expence, which I had not the means of defraying: whereas, by separating myself from my family, and living there eight or nine months, with strict economy, I hoped to save enough to meet that expence, should the occasion occur. Or, if I then went out of office, that saving would enable me to subsist my family a few months longer; and perhaps aid me in transporting them into the woods, where I had land, tho’ all wild and unproductive, and where, like my first ancestor in New-England, I expected to commence a settlement on bare creation. I am happy that I now have this resource; and that those most dear to me, have fortitude enough to look at the scene without dismay, and even without regret.—Nevertheless, after deliberately reflecting on the overture you have been pleased to make to me, I do not feel it to be my duty to resign.
I have the honor to be, / with great respect, / Sir, / Your most obedient Servant,

Timothy Pickering.